Name: 2004/575/EC: Council Decision of 29 April 2004 on the conclusion, on behalf of the European Community, of the Protocol to the Barcelona Convention for the Protection of the Mediterranean Sea against Pollution, concerning cooperation in preventing pollution from ships and, in cases of emergency, combating pollution of the Mediterranean Sea
 Type: Decision
 Subject Matter: environmental policy;  international law;  deterioration of the environment;  natural environment;  cooperation policy
 Date Published: 2004-08-06

 Avis juridique important|32004D05752004/575/EC: Council Decision of 29 April 2004 on the conclusion, on behalf of the European Community, of the Protocol to the Barcelona Convention for the Protection of the Mediterranean Sea against Pollution, concerning cooperation in preventing pollution from ships and, in cases of emergency, combating pollution of the Mediterranean Sea Official Journal L 261 , 06/08/2004 P. 0040 - 0040 Council Decision of 29 April 2004 on the conclusion, on behalf of the European Community, of the Protocol to the Barcelona Convention for the Protection of the Mediterranean Sea against Pollution, concerning cooperation in preventing pollution from ships and, in cases of emergency, combating pollution of the Mediterranean Sea (2004/575/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 175(1), in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) European Community policy on the environment contributes to the pursuit of objectives which include preserving, protecting and improving the quality of the environment and promoting measures at international level to deal with regional or worldwide environmental problems.(2) The European Community is a Contracting Party to the Convention for the Protection of the Mediterranean Sea against Pollution (Barcelona Convention), approved by Decision 77/585/EEC(2), and its 1995 revision, approved by Decision 1999/802/EC(3). The Community is also a Contracting Party to four protocols of the Barcelona Convention, including the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency approved by Decision 81/420/EEC(4).(3) The Commission took part, on behalf of the Community, in the negotiations on the Protocol concerning cooperation in preventing pollution from ships and, in cases of emergency, combating pollution of the Mediterranean Sea (the Protocol), on the basis of the negotiating directives received from the Council on 25 January 2000 .(4) On 25 January 2002 in Malta, the Community signed the Protocol.(5) The Protocol updates the legal instruments of the Barcelona Convention, to include cooperation on the prevention of pollution from ships, to make more effective cooperation in response to pollution incidents and to promote the implementation of the applicable international regulations.(6) The Protocol, not affecting the right of Parties to adopt relevant stricter measures in conformity with international law, contains the measures needed to avoid there being any incoherence with Community legislation already in force in the areas covered by the Protocol.(7) The Community should therefore approve the Protocol,HAS DECIDED AS FOLLOWS:Article 1The Protocol to the Barcelona Convention for the Protection of the Mediterranean Sea against Pollution concerning cooperation in preventing pollution from ships and, in cases of emergency, combating pollution of the Mediterranean Sea, hereinafter referred to as «the Protocol » , is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the European Community, to deposit with the Spanish Government the instrument of approval of the Protocol, in accordance with the provisions of Article 23 of the Protocol.Done at Luxembourg, 29 April 2004 . For the Council The President M. Mc Dowell (1) Opinion of 10 February 2004 (not yet published in the Official Journal).(2) OJ L 240, 19.9.1977, p. 1.(3) OJ L 322, 14.12.1999, p. 32.(4) OJ L 162, 19.6.1981, p. 4.